Per Curiam.
The issue on this appeal, which is from defendant’s conviction and sentence for receiving and concealing stolen property over the value of $100,* is stated by defendant as: “Was the defendant denied the effective representation of counsel at his trial in this cause?”
The basis for defendant’s contention that he was denied effective representation by trial counsel is that failure of trial counsel to object to the admission in evidence of the stolen property on the strength of an alleged illegal search and seizure resulted in defendant’s conviction. This Court has recently decided that such a contention is not the basis for holding that a defendant is denied the effective assistance of counsel in the constitutional sense. See People v. Degraffenreid (1969), 19 Mich App 702.
Defendant’s reliance on People v. Ibarra (1963), 60 Cal 2d 460 (386 P2d 487, 34 Cal Rptr 863), is misplaced. The property there seized was the product of warrantless arrest and a warrantless search. In the present case, defendant was arrested on a valid warrant and the stolen property was found in the automobile occupied by him at the time of arrest and search.
Affirmed.

 MCLA § 750.535 (Stat Ann 1969 Cum Supp §28.803).